Citation Nr: 0840676	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-24 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  Jurisdiction over the case was subsequently 
transferred to the Newark, New Jersey RO.  


REMAND

The veteran contends that he is entitled to service 
connection for hypertension because it is etiologically 
related to his service-connected diabetes mellitus type II.  

VA and private post-service medical records indicate that the 
veteran has been diagnosed with hypertension.  The record 
also includes the report of a June 2006 VA examination which 
reflects the examiner's opinion that the veteran's essential 
hypertension is not due to his service-connection diabetes 
mellitus type II because diabetes does not cause essential 
hypertension.  He opined that the veteran's essential 
hypertension is "idiopathic and has no known cause."  The 
examiner, however, did not give an opinion as to whether the 
veteran's diabetes has aggravated his hypertension, which is 
also a possible basis for secondary service connection.

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  In light of the veteran's post-service 
medical records supporting a diagnosis of hypertension, and 
the examiner's failure to discuss all possible bases of 
secondary service connection, the Board believes that another 
medical opinion should be obtained.  

Also, additional pertinent evidence was associated with the 
claims folder after the issuance of the Statement of the Case 
and after certification of this appeal.  The veteran has not 
waived his right to have this evidence initially considered 
by the originating agency.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical evidence pertinent to 
the veteran's claim.  

2.  If it is unsuccessful in obtaining 
any pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the claims folders should be 
returned to the June 2006 VA examiner who 
should be requested to provide an opinion 
as to whether there is a 50 percent or 
better probability that the veteran's 
hypertension was chronically worsened by 
his service-connected diabetes mellitus 
type II.  The rationale for the opinion 
must also be expressed.  If the June 2006 
examiner is unavailable, the claims 
folders should be forwarded to another 
physician with appropriate expertise, who 
should be requested to provide the 
required opinion with supporting 
rationale.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




